         Case 13-83271             Doc 30     Filed 12/11/18 Entered 12/11/18 10:41:03                                   Desc Main
                                               Document     Page 1 of 12
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: DAHL, ROBERT M                                                             § Case No. 13-83271
                     DAHL, TWILA L                                                              §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on September 21, 2013. The undersigned trustee was appointed on December 16, 2013.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               300,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                         128,600.82
                                    Bank service fees                                                   439.61
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                                  0.00
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $               170,959.57
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 13-83271              Doc 30  Filed 12/11/18 Entered 12/11/18 10:41:03 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 12case was 03/10/2014
                                                                       this
       and the deadline for filing governmental claims was 03/20/2014. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $11,506.34. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $11,506.34, for a total compensation of $11,506.34.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $97.57, for total expenses of
              2
       $97.57.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 11/27/2018                    By: /s/JOSEPH D. OLSEN
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 13-83271                    Doc 30            Filed 12/11/18 Entered 12/11/18 10:41:03                                                Desc Main
                                                                           Document     Page 3 of 12
                                                                                                                                                                                       Exhibit A


                                                                                     Form 1                                                                                            Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 13-83271                                                                         Trustee:          (330400)        JOSEPH D. OLSEN
Case Name:         DAHL, ROBERT M                                                             Filed (f) or Converted (c): 09/21/13 (f)
                   DAHL, TWILA L                                                              §341(a) Meeting Date:             10/24/13
Period Ending: 11/27/18                                                                       Claims Bar Date:                  03/10/14

                                  1                                          2                             3                           4                    5                      6

                     Asset Description                                   Petition/             Estimated Net Value               Property             Sale/Funds            Asset Fully
          (Scheduled And Unscheduled (u) Property)                     Unscheduled        (Value Determined By Trustee,         Abandoned             Received by        Administered (FA)/
                                                                          Values             Less Liens, Exemptions,            OA=§554(a)             the Estate         Gross Value of
Ref. #                                                                                           and Other Costs)                                                        Remaining Assets

 1        checking accounts w/ Wells Fargo                                   1,400.00                             0.00                                            0.00                         FA

 2        checking account w/ Wells Fargo                                    1,000.00                             0.00                                            0.00                         FA

 3        savings account w/ Wells Fargo                                         325.00                           0.00                                            0.00                         FA

 4        savings account w/ Wells Fargo                                         400.00                           0.00                                            0.00                         FA

 5        older household fuurniture & personal belongings                       750.00                           0.00                                            0.00                         FA

 6        necessary wearing apparel                                              300.00                           0.00                                            0.00                         FA

 7        wedding rings & misc. costume jewelry                                  200.00                           0.00                                            0.00                         FA

 8        whole life policy w/ Investors Life Ins. Co                        4,800.00                             0.00                                            0.00                         FA

 9        1995 Geo Prizm                                                         500.00                           0.00                                            0.00                         FA

10        1998 Chevy Lumuna                                                      500.00                           0.00                                            0.00                         FA

11        desk, printers, computers                                              500.00                           0.00                                            0.00                         FA

12        Mesh Implant P/L or P.I. case (u)                                  Unknown                        50,000.00                                     300,000.00                           FA

 12      Assets       Totals (Excluding unknown values)                    $10,675.00                      $50,000.00                                    $300,000.00                     $0.00



      Major Activities Affecting Case Closing:

                  This is a multi-district consolidated action in which the governing court is in the U.S. Dist. Ct., S.D. West Virginia (NDL 2387). The court is selecting "WAVE1" cases to
                  go forward. Accordingly, you wait for certain trials to go forward and then the entire industry decides on the result of those trials, how much of a settlement to give to
                  the group at large so they do not have to try every case. On December 13, 2016 was notified this case was okay for settlement at $300,000.00 (see email attached)
                  Will try and move this along to court approval and actually get settlement funds as soon as possible. Hope to have Final Report done before December 31, 2017


                  A formalized settlement agreement has been reached and the motion to compromise a controversy has been approved by the bankruptcy court as of December 20,
                  2017 unfortuneately the settlement even at $300,000.00 has only been funded for some unknown reason at $270,000.00. Nonetheless we are finalizing the settlement
                  documents and when the releases are appropriately signed the Trustee should receive the funds in the first quarter of 2018 and certainly the final report should be on
                  file somewhere before the end of the year of 2018.

      Initial Projected Date Of Final Report (TFR):        December 31, 2018                     Current Projected Date Of Final Report (TFR):           December 31, 2018




                                                                                                                                                     Printed: 11/27/2018 02:45 PM       V.14.14
                         Case 13-83271                   Doc 30        Filed 12/11/18 Entered 12/11/18 10:41:03                                                Desc Main
                                                                        Document     Page 4 of 12
                                                                                                                                                                                  Exhibit B


                                                                                    Form 2                                                                                        Page: 1

                                                     Cash Receipts And Disbursements Record
Case Number:         13-83271                                                                         Trustee:            JOSEPH D. OLSEN (330400)
Case Name:           DAHL, ROBERT M                                                                   Bank Name:          Rabobank, N.A.
                     DAHL, TWILA L                                                                    Account:            ******9266 - Checking Account
Taxpayer ID #:       **-***6005                                                                       Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 11/27/18                                                                               Separate Bond: N/A

   1             2                           3                                       4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                Description of Transaction                  T-Code              $                  $               Account Balance
08/27/18                   Wagstaff Cartmell Coloplast      Settlement of Coloplast pelvic implant litigation.                      282,911.80                               282,911.80
                           Settlement Fund
               {12}                                            Gross Proceeds                   300,000.00       1242-000                                                    282,911.80
                                                               Common Benefit                    -9,000.00       3991-000                                                    282,911.80
                                                               Assessment Fees - See
                                                               Distribution Worksheet
                                                               Common Benefit                    -6,000.00       3992-000                                                    282,911.80
                                                               Assessment Costs - See
                                                               Distribution Worksheet
                                                               Lien Payments - See                 -888.20       3991-000                                                    282,911.80
                                                               Distribution Worksheet
                                                               Lien Resolution Fees -              -950.00       3991-000                                                    282,911.80
                                                               See Distribution
                                                               Worksheet
                                                               VOE Fees - See                      -150.00       3991-000                                                    282,911.80
                                                               Distribution Worksheet
                                                               QSF Administration Fees             -100.00       3991-000                                                    282,911.80
                                                               - See Distribution
                                                               Worksheet
08/31/18                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                       40.69        282,871.11
09/04/18       101         Phillips Law Offices             Contingent atty's fees and expenses re                                                         99,512.62         183,358.49
                                                            personal injury cause of action per Doc 22
                                                               Contingent attorney fees          99,000.00       3210-600                                                    183,358.49
                                                               per 1/17/2018 order (Doc
                                                               22)
                                                               Personal Injury attorney             512.62       3220-610                                                    183,358.49
                                                               case expenses per
                                                               1/17/2018 Order (Doc
                                                               22)
09/28/18                   Rabobank, N.A.                   Bank and Technology Services Fee                     2600-000                                      216.99        183,141.50
10/18/18       102         Phillips Law Offices             Supplemental Compensation and Expenses to            3210-604                                  12,250.00         170,891.50
                                                            Personal Injury Attorney per 10/17/2018 Order
                                                            (Doc 28)
                                                            Voided on 10/19/18
10/19/18       102         Phillips Law Offices             Supplemental Compensation and Expenses to            3210-604                                  -12,250.00        183,141.50
                                                            Personal Injury Attorney per 10/17/2018 Order
                                                            (Doc 28)
                                                            Voided: check issued on 10/18/18
10/19/18       103         Phillips Law Offices             Supplemental Compensation to Personal Injury         3210-600                                  12,000.00         171,141.50

                                                                                                       Subtotals :                 $282,911.80         $111,770.30
{} Asset reference(s)                                                                                                                          Printed: 11/27/2018 02:45 PM       V.14.14
                         Case 13-83271                  Doc 30          Filed 12/11/18 Entered 12/11/18 10:41:03                                                  Desc Main
                                                                         Document     Page 5 of 12
                                                                                                                                                                                     Exhibit B


                                                                                    Form 2                                                                                           Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         13-83271                                                                           Trustee:            JOSEPH D. OLSEN (330400)
Case Name:           DAHL, ROBERT M                                                                     Bank Name:          Rabobank, N.A.
                     DAHL, TWILA L                                                                      Account:            ******9266 - Checking Account
Taxpayer ID #:       **-***6005                                                                         Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 11/27/18                                                                                 Separate Bond: N/A

   1             2                          3                                         4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                   T-Code              $                  $                Account Balance
                                                               Attorney per 10/17/2018 Order (Doc 28)
10/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                       181.93        170,959.57

                                                                                   ACCOUNT TOTALS                                     282,911.80             111,952.23        $170,959.57
                                                                                           Less: Bank Transfers                              0.00                   0.00
                                                                                   Subtotal                                           282,911.80             111,952.23
                                                                                           Less: Payments to Debtors                                                0.00
                                                                                   NET Receipts / Disbursements                      $282,911.80         $111,952.23

                                Net Receipts :           282,911.80
                      Plus Gross Adjustments :            17,088.20                                                                       Net             Net                     Account
                                                                                   TOTAL - ALL ACCOUNTS                                 Receipts     Disbursements                Balances
                                  Net Estate :          $300,000.00
                                                                                   Checking # ******9266                              282,911.80             111,952.23         170,959.57

                                                                                                                                     $282,911.80         $111,952.23           $170,959.57




{} Asset reference(s)                                                                                                                            Printed: 11/27/2018 02:45 PM        V.14.14
                                                      Case 13-83271           Doc 30             Filed 12/11/18 Entered 12/11/18 10:41:03                                      Desc Main                  Coloplast TVM Claimants - Master
                                                                                                  Document     Page 6 of 12                                                                                              Providio MediSolutions, LLC - Q
A) Claimant Number   B) Claimant SS Number C) Law Firm Name     D) Claimant Name (last, first)           E) QSF    F) PLC Final   G) WC Final   H) Award Amount to I) Less 3% Reduction J) Less 2% Reduction K) Award Amount To L) Less Lien Holdback
                                                                                                         Cleared   Cleared        Cleared       Claimant           for Common Benefit for Common Benefit Claimant After         Amount
                                                                                                                                                                   Assessment Fees      Assessment Costs     Assessments




430SO-41                   -5999           Wagstaff Cartmell    Dahl, Twila                                 YES          YES       Release 22   $        300,000.00   $        9,000.00   $         6,000.00   $      285,000.00   $               -
            1                                                                                                                                   $        300,000.00   $        9,000.00   $         6,000.00   $      285,000.00   $               -
 Distribution Worksheet                                  Case 13-83271                         Doc 30                Filed 12/11/18 Entered 12/11/18 10:41:03                                                        Desc Main
QSF Administrator                                                                                                     Document     Page 7 of 12
 M) Less Lien            N) Less Lien          O) Less VOE Fees      P) Less QSF           Q) Equals Payment      R) Less Previous   S) Less Other            T) Less Other         U) Equals Current Net     V) Equals Current    Law Firm Distribution Approval (Type Yes/No) - A YES
 Payments                Resolution Fees                             Administration Fees   Available for Claimant Payments made to   Disbursement             Disbursement          Payment to 3rd           Payment to Law Firm   MEANS, YOU AGREE TO THE AMOUNT BEING PAID IN
                                                                                           Distribution           Claimant           Payments to 3rd          Holdbacks, i.e.       Parties for Structured   for Fees, Expenses,   COLUMN V (If Columns T & U have a disbursement
                                                                                                                                     Parties for Structured   Structured            Settlements, SNT's,      and Claimant          holdback & you want that amount released, type "No" &
                                                                                                                                     Settlements, SNT's,      Settlements, SNT's,   and Others               Distribution          we will issue an updated Master Distribution Worksheet)
                                                                                                                                     Deferred Atty Fees,      Deferred Atty Fees,
                                                                                                                                     and Others               Others




  $             888.20   $            950.00   $            150.00   $            100.00   $        282,911.80   $               -   $         282,911.80     $                -    $                 -      $               -
  $             888.20   $            950.00   $            150.00   $            100.00   $        282,911.80   $               -   $         282,911.80     $                -    $                 -      $               -
                    Case 13-83271            Doc 30        Filed 12/11/18 Entered 12/11/18 10:41:03                  Desc Main
                                                            Document     Page 8 of 12
Printed: 11/27/18 02:45 PM                                                                                                          Page: 1

                                       Exhibit "C" - Analysis of Claims Register
                                                  Case: 13-83271 DAHL, ROBERT M

  Case Balance:       $170,959.57                Total Proposed Payment:    $170,959.57             Remaining Balance:         $0.00

                                                            Amount          Amount         Paid           Claim      Proposed       Remaining
Claim #   Claimant Name                   Type               Filed          Allowed       to Date        Balance     Payment          Funds

          Attorney Joseph D Olsen     Admin Ch. 7           2,431.00         2,431.00        0.00         2,431.00       2,431.00      168,528.57
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          JOSEPH D. OLSEN             Admin Ch. 7               97.57          97.57         0.00            97.57         97.57       168,431.00
          <2200-00 Trustee Expenses>
          JOSEPH D. OLSEN             Admin Ch. 7          11,506.34        11,506.34        0.00        11,506.34    11,506.34        156,924.66
          <2100-00 Trustee Compensation>

  1P      Illinois Department of      Priority                 900.85         900.85         0.00          900.85         900.85       156,023.81
          Revenue
  3P      Internal Revenue Service    Priority              5,164.19         5,164.19        0.00         5,164.19       5,164.19      150,859.62

  1U      Illinois Department of      Unsecured                131.46         131.46         0.00          131.46         131.46       150,728.16
          Revenue
   2      Discover Bank               Unsecured            11,902.36        11,902.36        0.00        11,902.36    11,902.36        138,825.80
  3U      Internal Revenue Service    Unsecured             1,370.26         1,370.26        0.00         1,370.26       1,370.26      137,455.54
   4      Quantum3 Group LLC as       Unsecured                933.95         933.95         0.00          933.95         933.95       136,521.59
          agent for
   5      Wells Fargo Card Ser        Unsecured                659.01         659.01         0.00          659.01         659.01       135,862.58
   6      The Center for Internal     Unsecured                520.00         520.00         0.00          520.00         520.00       135,342.58
          Medicine
   7      American InfoSource LP as   Unsecured                353.07         353.07         0.00          353.07         353.07       134,989.51
          agent for
   2I     Discover Bank               Unsecured                 63.13          63.13         0.00            63.13         63.13       134,926.38
   4I     Quantum3 Group LLC as       Unsecured                  4.95            4.95        0.00             4.95          4.95       134,921.43
          agent for
   5I     Wells Fargo Card Ser        Unsecured                  3.50            3.50        0.00             3.50          3.50       134,917.93
   6I     The Center for Internal     Unsecured                  2.76            2.76        0.00             2.76          2.76       134,915.17
          Medicine
   7I     American InfoSource LP as   Unsecured                  1.87            1.87        0.00             1.87          1.87       134,913.30
          agent for
  1PI     Illinois Department of      Unsecured                  4.78            4.78        0.00             4.78          4.78       134,908.52
          Revenue
  1UI     Illinois Department of      Unsecured                  0.70            0.70        0.00             0.70          0.70       134,907.82
          Revenue
  3PI     Internal Revenue Service    Unsecured                 27.39          27.39         0.00            27.39         27.39       134,880.43
  3UI     Internal Revenue Service    Unsecured                  7.27            7.27        0.00             7.27          7.27       134,873.16
SURPLUS DAHL, ROBERT M                Unsecured           134,873.16       134,873.16        0.00       134,873.16   134,873.16              0.00
                   Case 13-83271              Doc 30            Filed 12/11/18 Entered 12/11/18 10:41:03                             Desc Main
                                                                 Document     Page 9 of 12
Printed: 11/27/18 02:45 PM                                                                                                                         Page: 2

                                           Exhibit "C" - Analysis of Claims Register
                                                   Case: 13-83271 DAHL, ROBERT M

  Case Balance:       $170,959.57             Total Proposed Payment:              $170,959.57                   Remaining Balance:           $0.00

                                                                  Amount           Amount               Paid           Claim          Proposed     Remaining
Claim #   Claimant Name                     Type                   Filed           Allowed             to Date        Balance         Payment        Funds


                      Total for Case 13-83271 :                $170,959.57       $170,959.57             $0.00      $170,959.57      $170,959.57




                                                                        CASE SUMMARY
                                                    Amount             Amount              Paid             Proposed              % paid
                                                     Filed             Allowed            to Date           Payment

          Total Administrative Claims :        $14,034.91             $14,034.91               $0.00        $14,034.91       100.000000%

                 Total Priority Claims :           $6,065.04           $6,065.04               $0.00         $6,065.04       100.000000%

             Total Unsecured Claims :         $150,859.62            $150,859.62               $0.00       $150,859.62       100.000000%
           Case 13-83271        Doc 30       Filed 12/11/18 Entered 12/11/18 10:41:03                Desc Main
                                              Document     Page 10 of 12


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

             Case No.: 13-83271
             Case Name: DAHL, ROBERT M
             Trustee Name: JOSEPH D. OLSEN
                                                Balance on hand:                          $          170,959.57
              Claims of secured creditors will be paid as follows:

Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                               Asserted       of Claim          to Date              Payment
                                                       None
                                                Total to be paid to secured creditors:    $                0.00
                                                Remaining balance:                        $          170,959.57

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
Trustee, Fees - JOSEPH D. OLSEN                                      11,506.34                0.00      11,506.34
Trustee, Expenses - JOSEPH D. OLSEN                                      97.57                0.00            97.57
Attorney for Trustee, Fees - Attorney Joseph D Olsen                  2,431.00                0.00       2,431.00
                            Total to be paid for chapter 7 administration expenses:       $           14,034.91
                            Remaining balance:                                            $          156,924.66

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
                                                       None
                            Total to be paid for prior chapter administrative expenses:   $                0.00
                            Remaining balance:                                            $          156,924.66

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $6,065.04 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
   1P         Illinois Department of Revenue                           900.85                 0.00           900.85
   3P         Internal Revenue Service                                5,164.19                0.00       5,164.19




   UST Form 101-7-TFR (05/1/2011)
           Case 13-83271         Doc 30      Filed 12/11/18 Entered 12/11/18 10:41:03                  Desc Main
                                              Document     Page 11 of 12




                                                  Total to be paid for priority claims:     $            6,065.04
                                                  Remaining balance:                        $          150,859.62
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 15,870.11 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1U           Illinois Department of Revenue                             131.46                0.00         131.46
  2            Discover Bank                                          11,902.36                 0.00      11,902.36
  3U           Internal Revenue Service                                 1,370.26                0.00       1,370.26
  4            Quantum3 Group LLC as agent for                            933.95                0.00         933.95
  5            Wells Fargo Card Ser                                       659.01                0.00         659.01
  6            The Center for Internal Medicine                           520.00                0.00         520.00
  7            American InfoSource LP as agent for                        353.07                0.00         353.07
                             Total to be paid for timely general unsecured claims:          $           15,870.11
                             Remaining balance:                                             $          134,989.51


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $          134,989.51




  UST Form 101-7-TFR (05/1/2011)
           Case 13-83271         Doc 30      Filed 12/11/18 Entered 12/11/18 10:41:03                 Desc Main
                                              Document     Page 12 of 12




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                                                 Total to be paid for subordinated claims: $               0.00
                                                 Remaining balance:                        $         134,989.51

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 0.1% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $116.35. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 134,873.16.




  UST Form 101-7-TFR (05/1/2011)
